Title: Charles Adams to Abigail Adams, 16 November 1796
From: Adams, Charles
To: Adams, Abigail


          
            My dear Mama
            New York Novr 16. 1796
          
          I have received your two last letters that by Mr Bracket accompanied by the presents you were so kind to make us. The fruit though

it had a very long passage is very fine there not being more than thirty unsound pairs in the whole barrel the cheese is also remarkably good and I think would deceive the most experienced Englishman—
          The anxiety respecting the event of the election is very great not that they suppose that Mr Jefferson will stand any chance for President but The Federal party are apprehensive that the Eastern States by voting unanimously for Pinckney; should South Carolina split between the two candidates for the Presidency, may give a majority when no one intended it should be had. such are the apprehensions which must be excited at every election while that unfortunate part of our Constitution remains.
          The friends of Mr Jefferson deal much in declamation and extravagant calculations they count six votes East of New York towit four from Massachusetts two from New Hampshire one half from Maryland the whole from Virginia Kentucky Tenessee Pennsylvania North Carolina South Carolina and Georgia by which said hopeful calculation wants nothing but accuracy to secure them their object. Mr Gerry say they will certainly give his vote for Jefferson. He must be very much changed if he does not say I! They were highly delighted when they hear Govr Adams was candidate for Elector No one said they can stand against him they were rubbing their hands and counting his vote as sure when lo!! the Boston Centinel arrived yesterday and baffled all their hopes. I sent the letter of my Eldelst Brother to the Governor I shall probably hear his remarks on it as I dine there today This I will say of it that it contains more sense than all the logic of all the Jacobins in the world Heaven preserve us from French influence and the tender mercies of their fraternal embraces is the sincere prayer of your affectionate son
          
            Chas Adams.
          
          
            Mrs Adams and your little Susan are both very well
          
        